Citation Nr: 0718027	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-15 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a degenerative joint 
disease of the left knee, with chondromalacia, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to December 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a rating in excess of 10 percent for his 
service-connected degenerative joint disease of the left 
knee, with chondromalacia.  


FINDING OF FACT

The degenerative joint disease of the left knee, with 
chondromalacia is manifested by subjective complaints of 
pain, instability, stiffness, and intermittent swelling, and 
objective findings of stable ligaments, extension to 0 
degrees, flexion to 140 degrees, crepitation, and tenderness 
to palpation.  There is no clinical evidence of more than 
slight subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic 
Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2006).

2.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the left knee, with 
chondromalacia are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.71a, DCs 5003, 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's degenerative joint disease of the left knee, 
with chondromalacia has been rated 10 percent disabling under 
DC 5299-5257 since June 1987.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen. 38 C.F.R. § 4.27 (2006).  At the time the 
veteran was initially granted service connection in April 
1986, the RO determined that there was no diagnostic code in 
the Rating Schedule that exactly matched the veteran's 
disability.  The RO therefore assigned DC 5299 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99."  38 C.F.R. § 
4.20 (2006).  The RO determined that the most closely 
analogous diagnostic code was 38 C.F.R. § 4.17a, DC 5257, 
which pertains to subluxation or lateral instability.  

The rating criteria for DC 5257 (other impairment of the 
knee) are as follows: a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  In this case, treatment records 
dated from May 2002 to April 2005 reveal complaints of left 
knee pain and feelings of instability, but do not demonstrate 
objective findings of instability, despite a chronic complete 
tear of the ACL and lateral meniscus tear, which were 
diagnosed at least as early as December 2003.  On VA 
examination in July 2002, the veteran complained of left knee 
pain but did not complain of instability in his left knee.  
Physical examination revealed a negative McMurray test, and 
all ligaments were found to be stable.  On examination in 
April 2004, following the December 2003 diagnosis of the ACL 
and lateral meniscus, the veteran did not complain of 
instability in his right knee, and examination of the right 
knee revealed no instability.  He had a negative McMurray 
sign and negative anterior drawer sign.  However, MRI testing 
has confirmed the a complete tear of the anterior collateral 
ligament and a January 2004 private medical report attested 
to the occasional buckling of the knee.  Under the 
circumstances, slight subluxation or instability is shown.  
Given that testing for instability and subluxation was 
negative on VA examinations, the instability of the veteran's 
left knee cannot be classified as moderate, as is required 
for a higher rating of 20 percent under this diagnostic code.  
Accordingly, the veteran is not entitled to a rating in 
excess of 10 percent under this diagnostic code.

In considering other applicable diagnostic codes, the Board 
finds that Diagnostic Codes 5003 and 5010, which contemplate 
arthritis, 5260, which contemplates limitation of flexion of 
the leg, and 5261, which contemplates limitation of extension 
of the leg, are also applicable in this instance.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2006).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, the veteran has denied episodes of locking and 
dislocation, and no treatment record, or any report of VA 
examination demonstrates any objective finding of dislocation 
or locking of the left knee.  Similarly, ankylosis of the 
left knee has not been demonstrated.  Additionally, the 
veteran has not undergone any surgical procedures on his left 
knee.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from May 2002 to April 2005 reveal 
complaints of left knee pain with "good" or "full" range 
of motion, with crepitation and patellar grinding.  The exact 
range of motion of the veteran's knee was not recorded during 
this time period.   

On VA examination in July 2002, the veteran complained of 
left knee pain that was worse with walking.  He stated that 
his left knee limited him in bending and from being able to 
run.  Physical examination of the left knee revealed no 
effusion or tenderness to palpation.  Range of motion of the 
left knee was from 0 degrees extension and to 140 degrees 
flexion, with pain at the very end of maximum forced flexion.  
On VA examination in April 2004, range of motion testing 
revealed 0 degrees extension to 140 degrees flexion, 
actively, passively, repetitively, and against resistance.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's left knee had full 
extension, or extension to 0 degrees.  Additionally, 
treatment records dated from May 2002 to April 2005 suggest, 
by "full" range of motion, that the veteran had extension 
to 0 degrees.  Extension to 0 degrees warrants a 
noncompensable evaluation.  Diagnostic Code 5261 therefore 
cannot serve as a basis for an increased rating in this case.  
Similarly, DC 5260 cannot serve as a basis for an increased 
rating in this case.  The flexion of the veteran's left knee 
would have to be limited to 30 degrees in order to warrant an 
increased rating of 20 percent.  Full flexion to 140 degrees, 
as demonstrated on both VA examinations and suggested by 
treatment records dated from May 2002 to April 2005, does not 
warrant a rating higher than 10 percent under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

However, in this case the veteran has been shown on MRI 
examination to have osteoarthritis in his left knee.  
Specifically, early osteo-arthritic changes were noted on X-
ray examination as early as February 1987, and again on MRI 
examination in December 2003.  Where there is limitation of 
motion, but such limitation of motion is noncompensable under 
the limitation of motion diagnostic codes, X ray confirmation 
of the affected joint will warrant a 10 percent rating under 
DC 5003.  See 38 C.F.R. § 4.71a, DC 5003.  Also, under DC 
5003, a 10 percent rating may apply where limitation of 
motion is absent, but there is X-ray evidence of arthritis 
involving two or more major joints or involving two or more 
minor joint groups.  Id.  As noted above, the knee is 
considered a major joint.  In this case, the veteran almost 
has nearly range of motion in his left knee.  However, the 
veteran's symptoms, including his inability to kneel, squat 
or climb, show sufficient limitation of motion as to invoke 
the aforementioned portion of DC 5003, based on very minimal 
(noncompensable) limitation of motion.  The Board finds that, 
on this basis, the veteran is entitled to a separate 10 
percent rating for his left knee under DC 5003.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the right knee being limited in motion to the 
extent required for a rating higher than 10 percent.  See 
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's degenerative joint disease of the left knee, 
with chondromalacia warrants no more than a 10 percent 
rating.  However, the Board finds that the weight of the 
credible evidence demonstrates that the veteran is entitled 
to a separate 10 percent rating for the presence of arthritis 
with minimal limitation of motion.  The "benefit-of-the-
doubt" rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002; rating 
decisions in December 2002 and January 2003; and a statement 
of the case in April 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  With regard to whether any 
additional examination of the veteran is required, the Board 
finds that it is not, as there is no objective evidence of 
worsening of the veteran's left knee dated after the April 
2004 VA examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent for instability and 
subluxation of the left knee is denied.

A separate 10 percent rating for degenerative joint disease 
of the left knee, with chondromalacia is allowed, subject to 
the regulations governing the award of monetary benefits.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


